Citation Nr: 0817620	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim to service connection for residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1991 and from February 1993 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Buffalo, 
New York Regional Office (RO).

The RO apparently addressed the claim for service connection 
for a back condition on the merits.  However, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for residuals of a back 
injury on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The August 2003 RO rating decision which determined that 
service connection was not warranted for residuals of a back 
injury was not timely appealed and is final.

2.  The evidence added to the record since the August 2003 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to for service connection for residuals of a 
back injury.




CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed at this time.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for residuals of a back injury was denied 
in August 2003.  The veteran filed a notice of disagreement 
and a statement of the case was issued in October 2004.  A 
substantive appeal was not timely received and the appeal was 
closed.  Thus, the August 2003 decision is final.  38 C.F.R. 
§ 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the August 2003 RO 
decision included service treatment records and VA outpatient 
records.  Service treatment records reflect some complaints 
of back pain.  The VA outpatient records reflect that the 
veteran complained of upper back pain in April 2001.  A 
November 2001 VA outpatient report reflects a strait spine 
with no costovertebral angle or spinal tenderness.  The RO 
denied the veteran's claim for service connection for 
residuals of a back injury in August 2003 on the basis that 
her condition neither occurred in nor was caused by active 
service.  Following the notice of disagreement, the statement 
of the case acknowledged the complaints of back pain in 
service, but found such complaints to be acute and 
transitory.  Moreover, it was noted that there was no 
continuity of a back condition since service.

The additional evidence includes private medical records, VA 
outpatient records and the veteran's statements of a 
continuity of symptoms and self medication since service.  
Private medical records reflect the veteran was treated for 
central lower back pain in July 2003.  VA outpatient 
treatment records reflect the veteran complained of upper 
back pain in April 2001 and May 2001 and was diagnosed with 
muscle sprain in May 2001.  VA outpatient treatment records 
from July 2004 to January 2006 report complaints of pain in 
the upper back, radiating down to the buttocks, and pain in 
the lower back.  The veteran was diagnosed with low back 
pain/muscle spasm in May 2005 and June 2005 and with 
myofascial syndrome in January 2006.  The veteran stated in 
both her January 2006 Notice of Disagreement and June 2006 VA 
Form 9 that she had self medicated with over the counter 
medication because she did not have private medical insurance 
and did not know she was able to go to the VA medical center.  
In VA outpatient treatment reports on June 2005 and July 2005 
she also reported a history of low back pain which began in 
1991 when she was injured in service, and has had back pain 
since that time.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly submitted evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's back disability and thus, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
August 2003 RO rating decision, and furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for residuals of a back injury.  
Therefore, the veteran's claim of entitlement to service 
connection for residuals of a back injury is reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a back injury is 
reopened.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that additional development 
is necessary before such action can be taken.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

As the record shows evidence of treatment for a back injury 
in service and evidence of a current disability which could 
possibly be related to service, a VA examination is necessary 
to obtain an opinion as to whether the veteran's current 
disability is related to her military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the 
following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated her for a back condition since 
January 2006.  After securing any necessary 
release, such records should be requested, 
including any pertinent VA treatment 
records from the Albany VA healthcare 
system.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature of the claimed back condition, and 
for an opinion as to whether a current 
back disability is related to the 
veteran's active service.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any back disorders found.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that a current back 
disorder is related to any incident of the 
veteran's active duty service.  A 
rationale for the opinion should be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


